UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-1297



JOSEPH DARRIKHUMA,

                                            Plaintiff - Appellant,

         versus


THE SOUTHLAND CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-94-2724-AW)


Submitted:   November 6, 1997          Decided:    November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Darrikhuma, Appellant Pro Se. Michael Frank Marino, Eric
Anthony Welter, REED, SMITH, SHAW & MCCLAY, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant in a suit alleging violations of the Fair

Labor Standards Act,1 and racial discrimination and retaliation
under Title VII of the Civil Right Act of 1964.2 We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Darrikhuma v. Southland Corp., No. CA-94-2724-AW (D. Md.
Jan. 27, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     1
         See 29 U.S.C. § 207(a)(1) (1994).
     2
         See 42 U.S.C. § 2000e-5 (1994).

                                  2